Citation Nr: 0728704	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Boise, Idaho



THE ISSUE

Entitlement to service connection for a right knee disability 
to include as secondary to the service-connected right ankle 
disability.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Horrigan




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1972 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho

In April 2006, the case was remanded for evidentiary 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998) 


FINDING OF FACT

A right knee disability, patellofemoral pain syndrome, was 
not affirmatively shown to have been present during service; 
the current right knee disability, patellofemoral pain 
syndrome, first diagnosed after service, is unrelated to 
disease, injury, or event of service origin; and right knee 
disability, patellofemoral pain syndrome, is not caused or 
made worse by the service-connected right ankle disability.


CONCLUSION OF LAW

The right knee disability, patellofemoral pain syndrome, was 
not incurred in service; and the right knee disability, 
patellofemoral pain syndrome, is not proximately due to or 
the result of service-connected right ankle disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2006).   




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated May 2002 and May 2006.  The notice included 
the type of evidence needed to substantiate the claim of 
direct and secondary service connection.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim and the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  The claim was then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case in March 2007.  As the 
timing error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded a VA 
examination to determine whether his right knee disability is 
related to his service-connected right ankle disability.  As 
the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

On entrance examination, the examiner noted a history of an 
undocumented right knee cartilage tear, but the evaluation of 
the lower extremities was normal.  The remainder of the 
service medical records, including the report of separation 
examination, contain no complaint, finding, history, or 
treatment of a right knee abnormality. 

After service, private clinical records disclose that in 
September 1998 the veteran injured his right knee while 
riding a horse.  A MRI in October 1998 revealed a partial 
tear of the medial collateral ligament.  

On VA examination in July 2006, the examiner noted that the 
veteran had injured his right knee in "1999" while riding a 
horse.  After a physical examination and a review of the 
veteran's claims folder, the examiner stated that it was 
possible that, given the length of time that the veteran had 
had a right ankle disability and attendant instability, the 
veteran may have had increased mechanical forces at the right 
knee, but the medical literature provided sparse evidence for 
a causal relationship.  The physician then expressed the 
opinion that it was less likely than not that the right knee 
pain, patellofemoral pain syndrome, was caused by gait and 
instability of the right ankle, instead the most likely cause 
of the patellofemoral pain syndrome was the injury sustained 
after service from the horse rolling over his knee. 

In a rating decision in March 2007, the RO granted service 
connection for a right ankle disability. 

Principles of Service Connection 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  

Analysis

Although there was a history of an undocumented right knee 
cartilage tear on entrance examination, the evaluation of the 
lower extremities was normal and no right knee defect or 
disorder was noted.  History alone without medical evidence 
of pre-existing right knee disorder does not rebut the 
presumption of soundness.  Therefore the claim is one for 
service connection and not service connection by aggravation 
for a right knee disability.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A right knee disability was not affirmatively shown to be 
present during service as the service medical records 
contained no complaint, finding, history, or treatment of a 
right knee abnormality. 

As a right knee disability was not noted or observed during 
service as evidenced by the service medical records and as 
there is otherwise no other evidence contemporaneous with 
service of a right knee disability during service, the 
principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997). 

After service, a right knee injury was first documented in 
1998, more than 20 years after service.  As for service 
connection based on the initial documentation of a right knee 
injury after service under 38 C.F.R. § 3.303(d), there is no 
medical evidence of an association or link between the injury 
in 1998 and an established right knee injury or disease of 
service origin.

As for secondary service connection, that is, that the 
service-connected right ankle disability caused or aggravated 
the right knee disability, the medical evidence consists of 
an opinion of a VA physician, which opposes, rather than 
supports, the claim.  
After a review of the veteran's records, the VA physician 
expressed the opinion that it was less likely than not that 
the right knee pain, patellofemoral pain syndrome, was caused 
by gait and instability of the right ankle, instead the most 
likely cause of the patellofemoral pain syndrome was the 
injury sustained after service from the horse rolling over 
his knee. 

Also, there is no favorable medical evidence that the right 
ankle disability aggravated the right knee disability.  
38 C.F.R. § 3.310.

To the extent that the veteran relates his current right knee 
disability to the service-connected right ankle disability, 
where as here, the determinative issue involves a question of 
medical medical causation, competent medical evidence is 
required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on medical 
causation, and consequently his statements to that effect do 
not constitute favorable medical evidence to support the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As the only medical opinion of record addressing a nexus 
between the veteran's current right knee disability and 
service or a service-connected disability is unfavorable to 
the claim and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical causation, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for a right knee disability to include as 
secondary to the service-connected right ankle disability is 
denied. 


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


